736 F.2d 1341
115 L.R.R.M. (BNA) 2199, 116 L.R.R.M. (BNA) 3115,99 Lab.Cas.  P 10,633
Benjamin R. BURROUGHS, on Behalf of OPERATING ENGINEERSLOCAL UNION NO. 3, Plaintiff-Appellant,v.Dale MARR, Harold Huston, James R. Ivy, Harold K. Lewis,Donald R. Strate, and Dennis Wright, Defendants-Appellees.
No. 82-4650.
United States Court of Appeals,Ninth Circuit.
July 5, 1984.

1
Michael Friedman, Siegel, Friedman & Dickstein, Oakland, Cal., for plaintiff-appellant.


2
John J. Davis, McCarthy, Johnson & Miller, Kimball S. Atwood, Cooley, Godward, Castro, Huddleson, San Francisco, Cal., for defendants-appellees.

ORDER

3
Appeal from the United States District Court for the Northern District of California.


4
Case below:  559 F.Supp. 141.


5
Before KENNEDY and BOOCHEVER, Circuit Judges, and EAST*, District Judge.


6
The opinion filed December 15, 1983 is hereby withdrawn.  The appeal is dismissed as moot.


7
Withdrawn on rehearing, 9th Cir., 742 F.2d-509.



*
 Honorable William G. East, Senior United States District Judge for the District of Oregon, sitting by designation